DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-24 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al (US 2017/0007533 A1), in view of Ludena et al (US 2006/0093563 A1) and further in view of KR 20020086064A, as evidenced by Giniger et al (USP 10,653,596 B2).
Price taught [abstract] oral care formulations (e.g., toothpaste) for effectively removing bacteria from the mouth.
Price did not teach a white activated charcoal, as instantly recited. 
Ludena taught [abstract] an antimicrobial oral composition (e.g., toothpaste) comprising active carbon, where the carbon acted to prevent the adherence of bacteria in plaque formation [0021-23, 0028, 0044].
Since Price taught compositions for removing oral bacteria, it would have been prima facie obvious to one of ordinary skill in the art to include, within Price, active carbon, as taught by Ludena. The ordinarily skilled artisan would have been motivated to prevent the adherence of bacteria in plaque formation, as taught by Ludena [Ludena, ¶s 0021-23].
Price, in view of Ludena, were silent white charcoal.
KR 20020086064A taught a charcoal containing dentifrice [title] comprising charcoal prepared by baking charcoal powder at 500 ºC (932 ºF) or more, preferably 700 to 1500 ºC (1292-2732 ºF). The thus prepared charcoal eliminated oral bacteria, stains and bad breath [page 3/9, 1st and 5th paragraphs]. 
Giniger evidenced [col 2, lines 39-45] that white charcoal is prepared by heating black activated charcoal, to a white-hot state, at 1400 º F.
It would have been prima facie obvious to one of ordinary skill in the art to include white charcoal within the combined teachings of Price and Ludena. The ordinarily skilled artisan would have been motivated to eliminate oral bacteria, stains and bad breath, as taught by KR 20020086064A [page 3/9, 1st and 5th paragraphs].
It would have been prima facie obvious to the ordinarily skilled artisan that the charcoal of KR 20020086064A was white charcoal, as evidenced by Giniger et al [col 2, lines 39-45].
Claims 3-5 are rendered prima facie obvious because Price taught [abstract] coconut oil (reads on the recited ratios of claims 4-5; see the originally filed application at paragraph 0032).
Claims 6-7 and 20-21 are rendered prima facie obvious because Price taught [abstract, Drawing 2] hydrated silica sident 9 (15.4 %) and hydrated silica sident 22s (2.8 %).
The instant claim 20 recites 10-24 % hydrated silica.
The instant claim 21 recites a first silica at 10-20 % and a second silica at 1-4 %.
Price taught hydrated silica sident 9 (15.4 %) and hydrated silica sident 22s (2.8 %). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A.
Claims 8-13 are rendered prima facie obvious because Price taught [abstract] glycerin and xylitol. KR 20020086064A taught [page 3/9, 7th paragraph] sorbitol in a 70 % solution. The motivation to combine KR 20020086064A with Price was previously discussed.
Claims 14-15 are rendered prima facie obvious because Ludena taught [0050] carrageenan as a conventional, orally acceptable dental carrier.
It would have been prima facie obvious to one of ordinary skill in the art to include carrageenan within Price, as taught by Ludena. The skilled artisan would have been motivated to include a conventional, orally acceptable dental carrier, as taught by Ludena [0050].
Claims 16-17 are rendered prima facie obvious because Price taught [Drawing 2] titanium dioxide.
Claim 19 is rendered prima facie obvious because Price taught 35.5 % alkaline water [Figure 2].
The instant claim 18 recites 20-40 % alkaline water. Price taught 35.5 % alkaline water. A prima facie case of obviousness exists because of overlap, as discussed above. 
Claim 19 is rendered prima facie obvious because Price taught [abstract] 20-80 %, most preferably 40-60 %, coconut oil.
The instant claim 19 recites 20-40 % plant oil. Price taught 20-80 %, most preferably 40-60 %, coconut oil. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 22 is rendered prima facie obvious because Price taught [Drawing 2] 10.5 % glycerin.
The instant claim 22 recites 10-20 % humectant. Price taught 10.5 % glycerin. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 23 is rendered prima facie obvious because Ludena taught [abstract] 0.5-2 % active carbon.
The instant claim 23 recites 0.05-2 % activated charcoal. Ludena taught 0.5-2 % active carbon. A prima facie case of obviousness exists because of overlap, as discussed above.
The instant claim 24 recites:
Water present at 20-40 %
Plant oil present at 20-40 %
Dental abrasive present at 1-20 %
Activated charcoal present at 0.05-2 %
Whitening agent present at 0.05-2 %
Claim 24 is rendered prima facie obvious because:
Price taught 35.5 % alkaline water
Price taught 20-80 %, most preferably 40-60 %, coconut oil
Price taught hydrated silica sident 9 (15.4 %) and hydrated silica sident 22s (2.8 %)
Ludena taught 0.5-2 % active carbon
Price taught [Figure 2] 0.65 % titanium dioxide
A prima facie case of obviousness exists because of overlap, as discussed above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Price et al (US 2017/0007533 A1), in view of Ludena et al (US 2006/0093563 A1), further in view of KR 20020086064A and further in view of Enzymedica Marketing 2017, as evidenced by Giniger et al (USP 10,653,596 B2). 
The 35 U.S.C. 103 rejection over Price, Ludena, KR 20020086064 as evidenced by Giniger was previously described. 
Although the combined teachings of the prior art taught activated white charcoal, the combined teachings were silent charcoal obtained from coconut, as recited in claim 2.
However, Enzymedica Marketing taught [1st paragraph] that coconut shells are a clean, preferred, source of activated charcoal. 
Since the combined teachings of the prior art taught activated charcoal, it would have been prima facie obvious to one of ordinary skill in the art to include coconut charcoal within the combined teachings of the art, as taught by Enzymedica Marketing. The ordinarily skilled artisan would have been so motivated, because coconut shells are a clean, preferred, source of activated charcoal [Enzymedica Marketing, 1st paragraph]. 

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,149,815 B2, in view of Ludena et al (US 2006/0093563 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims require an activated charcoal, which is not recited by the copending claims.
Ludena taught [abstract] an antimicrobial oral composition (e.g., toothpaste) comprising active carbon, which acts to prevent the adherence of bacteria in plaque formation [0021-23, 0028, 0044].
It would have been prima facie obvious to one of ordinary skill in the art to include, within the copending claims, active carbon, as taught by Ludena. The ordinarily skilled artisan would have been motivated to prevent the adherence of bacteria in plaque formation, as taught by Ludena [Ludena, ¶s 0021-23].

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,925,828 B2, in view of Ludena et al (US 2006/0093563 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the species (a toothpaste composition) recited in the claims of the issued patent falls within the genus (an oral care composition comprising white activated charcoal) recited in the claims of the instant application, and thus read on the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612